Order affirmed, with costs, except that the time granted to plaintiff to file stipulation consenting to reduction of verdict is extended to twenty days after the entry and service of a copy of the order of this court with notice of entry thereof on the plaintiff’s attorney. All concur, except Hill and Rhodes, JJ., who dissent; Hill, J;, dissents and votes for a modification of the order so as to provide for a reduction of the verdict to $30,000, upon stipulation of the plaintiff, upon the ground that the amount of the verdict is against the weight of the evidence and is excessive; Rhodes, J., dissents and votes for a reversal and reinstatement of the verdict.